     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 1 of 13 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                              )    Case No.
11   ABANTE ROOTER AND                        )
     PLUMBING, TERRY FABRICANT, )                  CLASS ACTION
12
     KEITH HOBBS, and SID NAIMAN, )
13   individually and on behalf of all others )    COMPLAINT FOR VIOLATIONS
14   similarly situated,                      )    OF:
                                              )
15   Plaintiffs,                              )       1.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
16                                            )               CONSUMER PROTECTION
            vs.                               )               ACT [47 U.S.C. §227(b)]
17                                                    2.      WILLFUL VIOLATIONS
                                              )
                                                              OF THE TELEPHONE
18    FORMULA FUNDING, and DOES 1 )                           CONSUMER PROTECTION
19   through 10, inclusive, and each of them, )               ACT [47 U.S.C. §227(b)]
                                              )       3.      NEGLIGENT VIOLATIONS
20                                                            OF THE TELEPHONE
     Defendant.                               )               CONSUMER PROTECTION
21                                            )               ACT [47 U.S.C. §227(c)]
                                              )       4.      WILLFUL VIOLATIONS
22                                                            OF THE TELEPHONE
                                              )               CONSUMER PROTECTION
23                                            )               ACT [47 U.S.C. §227(c)]
24
                                              )
                                              )
25                                            )    DEMAND FOR JURY TRIAL
26
27         Plaintiffs ABANTE ROOTER AND PLUMBING, TERRY FABRICANT,
28   KEITH HOBBS, and SID NAIMAN (“Plaintiffs”), individually and on behalf of


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 2 of 13 Page ID #:2




 1   all others similarly situated, allege the following upon information and belief based
 2   upon personal knowledge:
 3                                NATURE OF THE CASE
 4         1.      Plaintiffs bring this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of FORMULA FUNDING
 7   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
 8   Plaintiffs’ cellular telephones in violation of the Telephone Consumer Protection
 9   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
10   National Do-Not-Call provisions, thereby invading Plaintiffs’ privacy.
11                              JURISDICTION & VENUE
12         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
13   residents of California, seek relief on behalf of a Class, which will result in at least
14   one class member belonging to a different state than that of Defendant, a California
15   corporation. Plaintiff also seeks up to $1,500.00 in damages for each call in
16   violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.      Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
22   business within the State of California and Plaintiffs reside within the County of
23   Los Angeles.
24                                         PARTIES
25         4.      Plaintiff, ABANTE ROOTER AND PLUMBING (“Abante”), is a
26   “person” as defined by 47 U.S.C. § 153 (39) residing in Los Angeles County,
27   California.
28         5.      Plaintiff, TERRY FABIRCANT (“Fabricant”), is a natural person


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 3 of 13 Page ID #:3




 1   residing in Los Angeles County, California and is a “person” as defined by 47
 2   U.S.C. § 153 (39).
 3           6.    Plaintiff, KEITH HOBBS (“Hobbs”), is a natural person residing in
 4   Columbus, Georgia and is a “person” as defined by 47 U.S.C. § 153 (39).
 5           7.    Plaintiff, SID NAIMAN (“Naiman”), is a natural person residing in
 6   Los Angeles County, California and is a “person” as defined by 47 U.S.C. § 153
 7   (39).
 8           8.    Defendant, FORMULA FUNDING (“Defendant”) is a business
 9   lending company, and is a “person” as defined by 47 U.S.C. § 153 (39).
10           9.    The above named Defendant, and its subsidiaries and agents, are
11   collectively referred to as “Defendants.” The true names and capacities of the
12   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
13   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
14   names. Each of the Defendants designated herein as a DOE is legally responsible
15   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
16   the Complaint to reflect the true names and capacities of the DOE Defendants when
17   such identities become known.
18           10.   Plaintiffs are informed and believe that at all relevant times, each and
19   every Defendant was acting as an agent and/or employee of each of the other
20   Defendants and was acting within the course and scope of said agency and/or
21   employment with the full knowledge and consent of each of the other Defendants.
22   Plaintiffs are informed and believe that each of the acts and/or omissions
23   complained of herein was made known to, and ratified by, each of the other
24   Defendants.
25                              FACTUAL ALLEGATIONS
26           11.   Beginning in or around November 2016, Defendant contacted Abante
27   on its cellular telephone number ending in -7511, in an attempt to solicit it to
28   purchase Defendant’s services.


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 4 of 13 Page ID #:4




 1          12.    Beginning in or around October 2017, Defendant contacted Fabricant
 2   on his cellular telephone numbers ending in -1083, -9210, and -8950, in an attempt
 3   to solicit him to purchase Defendant’s services.
 4          13.    Beginning in or around March 2018, Defendant contacted Hobbs on
 5   his cellular telephone number ending in -7558, in an attempt to solicit him to
 6   purchase Defendant’s services.
 7          14.    Beginning in or around November 2017, Defendant contacted Naiman
 8   on his cellular telephone numbers ending in -6443 and -5502, in an attempt to
 9   solicit him to purchase Defendant’s services.
10          15.    Defendant used an “automatic telephone dialing system” as defined
11   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
12          16.    Defendant contacted or attempted to contact Plaintiffs from telephone
13   numbers 702-779-0320, 303-390-0537, 202-866-7278, 858-432-2971, 929-224-
14   3527, 925-267-8082, and 212-335-0269.
15          17.    Defendant’s calls constituted calls that were not for emergency
16   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
17          18.    During all relevant times, Defendant did not possess Plaintiffs’ “prior
18   express consent” to receive calls using an automatic telephone dialing system or an
19   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
20   227(b)(1)(A).
21          19.    Further, Plaintiffs’ cellular telephone numbers ending in -7511, -1083,
22   -8950, -9210, -7558, and -6443 had been on the National Do-Not-Call Registry
23   well over thirty (30) days prior to Defendant’s initial calls.
24          20.    Defendant placed multiple calls soliciting its business to Plaintiffs’ on
25   their cellular telephones.
26          21.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
27   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
28          22.    Plaintiffs received at least one solicitation call from Defendant within


                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 5 of 13 Page ID #:5




 1   a 12-month period.
 2         23.    Defendant called Plaintiffs in an attempt to solicit its services and in
 3   violation of the National Do-Not-Call provisions of the TCPA.
 4         24.    Upon information and belief, and based on Plaintiffs’ experiences of
 5   being called by Defendant after being on the National Do-Not-Call list for several
 6   years prior to Defendant’s initial calls, and at all relevant times, Defendant failed
 7   to establish and implement reasonable practices and procedures to effectively
 8   prevent telephone solicitations in violation of the regulations prescribed under 47
 9   U.S.C. § 227(c)(5).
10                               CLASS ALLEGATIONS
11         25.    Plaintiffs bring this action individually and on behalf of all others
12   similarly situated, as members of the two proposed classes (hereafter, jointly, “The
13   Classes”).
14         26.    The class concerning the ATDS claim for no prior express consent
15   (hereafter “The ATDS Class”) is defined as follows:
16
                  All persons within the United States who received any
17                solicitation/telemarketing   telephone   calls    from
18                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
19
                  system or an artificial or prerecorded voice and such
20                person had not previously consented to receiving such
21
                  calls within the four years prior to the filing of this
                  Complaint
22
23         27.    The class concerning the National Do-Not-Call violation (hereafter
24   “The DNC Class”) is defined as follows:
25
                  All persons within the United States registered on the
26
                  National Do-Not-Call Registry for at least 30 days, who
27                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
28
                  more than one call made by or on behalf of Defendant

                                CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 6 of 13 Page ID #:6




 1                that promoted Defendant’s products or services, within
                  any twelve-month period, within four years prior to the
 2                filing of the complaint.
 3
 4         28.    Plaintiffs represent, and are members of, The ATDS Class, consisting
 5   of all persons within the United States who received any collection telephone calls
 6   from Defendant to said person’s cellular telephone made through the use of any
 7   automatic telephone dialing system or an artificial or prerecorded voice and such
 8   person had not previously not provided their cellular telephone number to
 9   Defendant within the four years prior to the filing of this Complaint.
10         29.    Plaintiffs represent, and are members of, The DNC Class, consisting
11   of all persons within the United States registered on the National Do-Not-Call
12   Registry for at least 30 days, who had not granted Defendant prior express consent
13   nor had a prior established business relationship, who received more than one call
14   made by or on behalf of Defendant that promoted Defendant’s products or services,
15   within any twelve-month period, within four years prior to the filing of the
16   complaint.
17         30.    Defendant, its employees and agents are excluded from The Classes.
18   Plaintiffs do not know the number of members in The Classes, but believe the
19   Classes members number in the thousands, if not more. Thus, this matter should
20   be certified as a Class Action to assist in the expeditious litigation of the matter.
21         31.    The Classes are so numerous that the individual joinder of all of its
22   members is impractical. While the exact number and identities of The Classes
23   members are unknown to Plaintiffs at this time and can only be ascertained through
24   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
25   The Classes includes thousands of members. Plaintiffs allege that The Classes
26   members may be ascertained by the records maintained by Defendant.
27         32.    Plaintiffs and members of The ATDS Class were harmed by the acts
28   of Defendant in at least the following ways: Defendant illegally contacted Plaintiffs


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 7 of 13 Page ID #:7




 1   and ATDS Class members via their cellular telephones thereby causing Plaintiffs
 2   and ATDS Class members to incur certain charges or reduced telephone time for
 3   which Plaintiffs and ATDS Class members had previously paid by having to
 4   retrieve or administer messages left by Defendant during those illegal calls, and
 5   invading the privacy of said Plaintiffs and ATDS Class members.
 6         33.    Common questions of fact and law exist as to all members of The
 7   ATDS Class which predominate over any questions affecting only individual
 8   members of The ATDS Class. These common legal and factual questions, which
 9   do not vary between ATDS Class members, and which may be determined without
10   reference to the individual circumstances of any ATDS Class members, include,
11   but are not limited to, the following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendant made any telemarketing/solicitation call
14                       (other than a call made for emergency purposes or made with
15                       the prior express consent of the called party) to a ATDS Class
16                       member using any automatic telephone dialing system or any
17                       artificial or prerecorded voice to any telephone number
18                       assigned to a cellular telephone service;
19                b.     Whether Plaintiffs and the ATDS Class members were
20                       damaged thereby, and the extent of damages for such violation;
21                       and
22                c.     Whether Defendant should be enjoined from engaging in such
23                       conduct in the future.
24         34.    As persons that received numerous telemarketing/solicitation calls
25   from Defendant using an automatic telephone dialing system or an artificial or
26   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
27   claims that are typical of The ATDS Class.
28         35.    Plaintiffs and members of The DNC Class were harmed by the acts of


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 8 of 13 Page ID #:8




 1   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
 2   and DNC Class members via their telephones for solicitation purposes, thereby
 3   invading the privacy of said Plaintiffs and the DNC Class members whose
 4   telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and the
 5   DNC Class members were damaged thereby.
 6         36.    Common questions of fact and law exist as to all members of The
 7   DNC Class which predominate over any questions affecting only individual
 8   members of The DNC Class. These common legal and factual questions, which do
 9   not vary between DNC Class members, and which may be determined without
10   reference to the individual circumstances of any DNC Class members, include, but
11   are not limited to, the following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendant or its agents placed more than one
14                       solicitation call to the members of the DNC Class whose
15                       telephone numbers were on the National Do-Not-Call Registry
16                       and who had not granted prior express consent to Defendant and
17                       did not have an established business relationship with
18                       Defendant;
19                b.     Whether Defendant obtained prior express written consent to
20                       place solicitation calls to Plaintiffs’ or the DNC Class members’
21                       telephones;
22                c.     Whether Plaintiffs and the DNC Class members were damaged
23                       thereby, and the extent of damages for such violation; and
24                d.     Whether Defendant and its agents should be enjoined from
25                       engaging in such conduct in the future.
26         37.    As persons that received numerous solicitation calls from Defendant
27   within a 12-month period, who had not granted Defendant prior express consent
28   and did not have an established business relationship with Defendant, Plaintiffs are


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 9 of 13 Page ID #:9




 1   asserting claims that are typical of the DNC Class.
 2         38.    Plaintiffs will fairly and adequately protect the interests of the
 3   members of The Classes. Plaintiffs have retained attorneys experienced in the
 4   prosecution of class actions.
 5         39.    A class action is superior to other available methods of fair and
 6   efficient adjudication of this controversy, since individual litigation of the claims
 7   of all Classes members is impracticable. Even if every Classes member could
 8   afford individual litigation, the court system could not. It would be unduly
 9   burdensome to the courts in which individual litigation of numerous issues would
10   proceed. Individualized litigation would also present the potential for varying,
11   inconsistent, or contradictory judgments and would magnify the delay and expense
12   to all parties and to the court system resulting from multiple trials of the same
13   complex factual issues. By contrast, the conduct of this action as a class action
14   presents fewer management difficulties, conserves the resources of the parties and
15   of the court system, and protects the rights of each Classes member.
16         40.    The prosecution of separate actions by individual Classes members
17   would create a risk of adjudications with respect to them that would, as a practical
18   matter, be dispositive of the interests of the other Classes members not parties to
19   such adjudications or that would substantially impair or impede the ability of such
20   non-party Class members to protect their interests.
21         41.    Defendant has acted or refused to act in respects generally applicable
22   to The Classes, thereby making appropriate final and injunctive relief with regard
23   to the members of the Classes as a whole.
24                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                   47 U.S.C. §227(b).
27                             On Behalf of the ATDS Class
28         42.    Plaintiffs repeat and incorporate by reference into this cause of action


                                CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 10 of 13 Page ID #:10




 1    the allegations set forth above.
 2          43.    The foregoing acts and omissions of Defendant constitute numerous
 3    and multiple negligent violations of the TCPA, including but not limited to each
 4    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 5    47 U.S.C. § 227 (b)(1)(A).
 6          44.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 7    Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 8    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9          45.    Plaintiffs and the ATDS Class members are also entitled to and seek
10    injunctive relief prohibiting such conduct in the future.
11
12                            SECOND CAUSE OF ACTION
13     Knowing and/or Willful Violations of the Telephone Consumer Protection
14                                             Act
15                                       47 U.S.C. §227(b)
16                              On Behalf of the ATDS Class
17          46.    Plaintiffs repeat and incorporate by reference into this cause of action
18    the allegations set forth above.
19          47.    The foregoing acts and omissions of Defendant constitute numerous
20    and multiple knowing and/or willful violations of the TCPA, including but not
21    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
22    and in particular 47 U.S.C. § 227 (b)(1)(A).
23          48.    As a result of Defendant’s knowing and/or willful violations of 47
24    U.S.C. § 227(b), Plaintiffs and the ATDS Class members are entitled an award of
25    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
26    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
27          49.    Plaintiffs and the Class members are also entitled to and seek
28    injunctive relief prohibiting such conduct in the future.


                                   CLASS ACTION COMPLAINT
                                                - 10 -
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 11 of 13 Page ID #:11




 1                              THIRD CAUSE OF ACTION
 2           Negligent Violations of the Telephone Consumer Protection Act
 3                                       47 U.S.C. §227(c)
 4                               On Behalf of the DNC Class
 5          50.    Plaintiffs repeat and incorporate by reference into this cause of action
 6    the allegations set forth above.
 7          51.    The foregoing acts and omissions of Defendant constitute numerous
 8    and multiple negligent violations of the TCPA, including but not limited to each
 9    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
10    47 U.S.C. § 227 (c)(5).
11          52.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
12    Plaintiffs and the DNC Class Members are entitled an award of $500.00 in statutory
13    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
14          53.    Plaintiffs and the DNC Class members are also entitled to and seek
15    injunctive relief prohibiting such conduct in the future.
16                              FOURTH CAUSE OF ACTION
17     Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                             Act
19                                  47 U.S.C. §227 et seq.
20                               On Behalf of the DNC Class
21          54.    Plaintiffs repeat and incorporate by reference into this cause of action
22    the allegations set forth above.
23          55.    The foregoing acts and omissions of Defendant constitute numerous
24    and multiple knowing and/or willful violations of the TCPA, including but not
25    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
26    in particular 47 U.S.C. § 227 (c)(5).
27          56.    As a result of Defendant’s knowing and/or willful violations of 47
28    U.S.C. § 227(c), Plaintiffs and the DNC Class members are entitled an award of


                                  CLASS ACTION COMPLAINT
                                                - 11 -
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 12 of 13 Page ID #:12




 1    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 2    § 227(c)(5).
 3          57.      Plaintiffs and the DNC Class members are also entitled to and seek
 4    injunctive relief prohibiting such conduct in the future.
 5                                  PRAYER FOR RELIEF
 6    WHEREFORE, Plaintiffs request judgment against Defendant for the following:
 7                               FIRST CAUSE OF ACTION
 8           Negligent Violations of the Telephone Consumer Protection Act
 9                                     47 U.S.C. §227(b)
10                • As a result of Defendant’s negligent violations of 47 U.S.C.
11                   §227(b)(1), Plaintiffs and the ATDS Class members are entitled to
12                   and request $500 in statutory damages, for each and every violation,
13                   pursuant to 47 U.S.C. 227(b)(3)(B).
14                • Any and all other relief that the Court deems just and proper.
15                             SECOND CAUSE OF ACTION
16     Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                     47 U.S.C. §227(b)
19                • As a result of Defendant’s willful and/or knowing violations of 47
20                   U.S.C. §227(b)(1), Plaintiffs and the ATDS Class members are
21                   entitled to and request treble damages, as provided by statute, up to
22                   $1,500, for each and every violation, pursuant to 47 U.S.C.
23                   §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
24                • Any and all other relief that the Court deems just and proper.
25                              THIRD CAUSE OF ACTION
26           Negligent Violations of the Telephone Consumer Protection Act
27                                     47 U.S.C. §227(c)
28                • As a result of Defendant’s negligent violations of 47 U.S.C.


                                   CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:20-cv-01075-AB-AGR Document 1 Filed 02/03/20 Page 13 of 13 Page ID #:13




 1                 §227(c)(5), Plaintiffs and the DNC Class members are entitled to and
 2                 request $500 in statutory damages, for each and every violation,
 3                 pursuant to 47 U.S.C. 227(c)(5).
 4                • Any and all other relief that the Court deems just and proper.
 5                            FOURTH CAUSE OF ACTION
 6     Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                            Act
 8                                     47 U.S.C. §227(c)
 9                • As a result of Defendant’s willful and/or knowing violations of 47
10                 U.S.C. §227(c)(5), Plaintiffs and the DNC Class members are entitled
11                 to and request treble damages, as provided by statute, up to $1,500,
12                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
13                • Any and all other relief that the Court deems just and proper.
14          58.    Pursuant to the Seventh Amendment to the Constitution of the United
15    States of America, Plaintiffs are entitled to, and demand, a trial by jury.
16
            Respectfully Submitted this 24th Day of January, 2020.
17
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
19                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
20
                                            Law Offices of Todd M. Friedman
21                                          Attorney for Plaintiffs
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 13 -
